            Case 2:20-cv-01324-JCM-EJY Document 1 Filed 07/17/20 Page 1 of 5


     ROBERT K. PHILLIPS, ESQ.
1    Nevada Bar No. 11441
     MEGAN E. WESSEL, ESQ.
2    Nevada Bar No. 14131
3    LATISHA ROBINSON, ESQ.
     Nevada Bar No. 15314
4    PHILLIPS, SPALLAS & ANGSTADT LLC
     504 South Ninth Street
5    Las Vegas, Nevada 89101
     (702) 938-1510
6
     (702) 938-1511 (Fax)
7    rphillips@psalaw.net
     mwessel@psalaw.net
8    lrobinson@psalaw.net

9    Attorneys for Defendant
     Walmart Inc.
10

11                                   UNITED STATES DISTRICT COURT

12                                         DISTRICT OF NEVADA
13    JESSICA LIS,                                          Case No.:
                              Plaintiff,
14    vs.                                                   [District Court, Clark County Case No.: A-20-
15                                                          816280-C, Dept. No.: XIV]
      WALMART INC. and DOES I through X,
      inclusive,
16                                                          DEFENDANT WALMART INC.’S PETITION
                             Defendants.                    FOR REMOVAL OF CIVIL ACTION
17

18                                                          [JURY DEMAND]

19
               COMES NOW, Petitioner WALMART INC. (hereinafter “Petitioner” or “Defendant”), by and
20
     through its counsel of record, the law offices of PHILLIPS, SPALLAS & ANGSTADT, LLC, and
21
     hereby submits the following memorandum in support of its Petition for Removal of Jurisdiction to
22
     Federal Court:
23
                                                       I.
24
               Petitioner WALMART INC. is currently the only true named Defendant in the above-captioned
25
     action.
26
     ...
27
     ...
28
     ...

                                                      -1-
          Case 2:20-cv-01324-JCM-EJY Document 1 Filed 07/17/20 Page 2 of 5



1                                                       II.

2           The above-entitled action was commenced by Plaintiff JESSICA LIS (hereinafter “Plaintiff”)

3    on June 9, 2020 in the Eighth Judicial District in and for Clark County, District of Nevada. Said case is

4    currently pending in that court. Plaintiff served her Summons on Petitioner on June 11, 2020. True and

5    correct copies of Plaintiff’s operative Complaint and Summons are attached hereto as Exhibits “A”

6    and “B,” respectively. After Petitioner filed a timely Answer, Plaintiff served a Petition for Exemption

7    from Arbitration on July 8, 2020. A true and correct copy of Plaintiff’s Petition for Exemption from

8    Arbitration (hereinafter “Petition for Exemption”) is attached hereto as Exhibit “C.”

9           Plaintiff’s July 8, 2020, Petition for Exemption is the “first paper” received by Petitioner from

10   which removability may clearly be ascertained that the amount in controversy in this action exceeds

11   $75,000.00. In her Petition for Exemption, Plaintiff claims she suffered injuries and damages caused by

12   a fall at Walmart Store No. 1838 on July 16, 2018. See Exh. C at 1:21-24. Plaintiff now estimates that

13   her past medical specials to date total $60,969.55. Id. at 1:24. Plaintiff’s Complaint states Plaintiff

14   suffered general damages of past and future pain and suffering in excess of $15,000.00. See Exh. A at

15   3:15-18 and 5:4-7. Plaintiff’s Complaint further states she will be seeking damages for lost wages and

16   attorney fees. Id. at 5:11-15 and 5:21-22.

17          Based on her alleged past medical specials and other claims for compensation, including past

18   and future pain and suffering, damages for loss income, and attorneys’ fees, Plaintiff’s damages clearly

19   exceed the $75,000.00 federal threshold. As such, there is no dispute that 28 U.S.C. §1446(b)’s $75,000

20   amount in controversy requirement is met.

21                                                     III.

22          This Petition is timely filed pursuant to 28 U.S.C. § 1446(b).

23                                                     IV.

24          This is a civil action over which this Court has jurisdiction pursuant to 28 U.S.C. §1332(a) and

25   is one which may be removed to this Court by Petitioner, pursuant to 28 U.S.C. § 1441(a).

26                                                      V.

27          Petitioner is informed, believes, and thereon alleges that Plaintiff is, and was at the time this

28   action was commenced, a citizen of the State of Nevada.


                                                    -2-
          Case 2:20-cv-01324-JCM-EJY Document 1 Filed 07/17/20 Page 3 of 5



1                                                       VI.

2           Petitioner is, and was, at the time this action was commenced, a Delaware corporation with its

3    principal place of business in the State of Arkansas. As such, Petitioner is a citizen of the State of

4    Delaware and citizen of the State of Arkansas.

5                                                       VII.

6           The above-entitled civil action is for personal and economic damages Plaintiff allegedly incurred

7    after falling at Walmart Store No. 1838 located at 3041 N. Rainbow Blvd., Las Vegas Nevada (Clark

8    County).

9                                                      VIII.

10          A copy of Petitioner’s Petition for Removal of Civil Action, seeking removal of the above-

11   entitled action to the United States District Court, District of Nevada, together with a copy of the

12   Summons and Plaintiff’s Complaint, have been deposited with the Deputy Clerk in the County Clerk’s

13   office for the Eighth Judicial District Court in and for Clark County, Nevada.

14                                                      IX.

15          True and correct copies of all pleadings and papers served upon Petitioner in the above-entitled

16   action are filed herewith.

17                                                       X.

18          This Petition is filed with the Court within thirty (30) days after Petitioner was served with

19   Plaintiff’s Petition for Exemption. Plaintiff’s Petition for Exemption was the “first paper” that put

20   Petitioner on notice that Plaintiff’s claimed damages clearly exceed the $75,000 federal diversity

21   jurisdiction threshold. Given the amount of her past medical specials ($60,969.55), and other claims for

22   compensation including past and future pain and suffering, lost wages, and attorneys’ fees, Plaintiff’s

23   damages will clearly total over $75,000. Therefore, Plaintiff’s anticipated damages meets 28 U.S.C.

24   §1332(b)’s amount in controversy requirement. See 28 U.S.C. §1332(a) (2015); see also Crum v. Circus

25   Circus Enters., 231 F.3d 1129, 1131 (9th Cir. 2000) (reversing dismissal for lack of jurisdiction, relying,

26   in part, on estimated future medical expenses to determine that the amount in controversy exceeded the

27   jurisdictional amount); see also Luckett v. Delta Airlines, Inc., 171 F. 3d 295, 298 (5th Cir. 1999)

28   (holding that it was facially apparent from plaintiff’s Complaint that claims exceeded $75,000.00 where


                                                      -3-
          Case 2:20-cv-01324-JCM-EJY Document 1 Filed 07/17/20 Page 4 of 5



1    plaintiff alleged property damage, travel expenses, an emergency ambulance trip, a six-day hospital

2    stay, pain and suffering, humiliation and a temporary inability to do housework); see also White v. FCI

3    USA, Inc., 319 F.3d 672, 674 (5th Cir. 2003) (holding that it was facially apparent that plaintiff’s

4    wrongful termination exceeded $75,000.00 based on the lengthy list of compensatory and punitive

5    damages combined with a claim for attorney fees in her Complaint).

6           As such, it is wholly reasonable that these cumulative claims for damages and diversity of the

7    parties meet the requisite requirements set forth by 28 U.S.C. §1441(b) and 28 U.S.C. §1332.

8                                                  PRAYER

9           WHEREFORE, Defendant prays that the above-entitled action be removed from the Eighth

10   Judicial District Court in and for Clark County, Nevada, to this Court.

11
                           DATED this 17th day of July, 2020.
12

13                                                PHILLIPS, SPALLAS & ANGSTADT LLC
14
                                                  /s/ Latisha Robinson
15

16                                                ROBERT K. PHILLIPS, ESQ.
                                                  Nevada Bar No. 11441
17                                                MEGAN E. WESSEL, ESQ.
                                                  Nevada Bar No. 14131
18                                                LATISHA ROBINSON, ESQ.
                                                  Nevada Bar No. 15314
19
                                                  504 South Ninth Street
20                                                Las Vegas, Nevada 89101

21                                                Attorneys for Defendant
                                                  Walmart Inc.
22

23

24

25

26
27

28


                                                    -4-
          Case 2:20-cv-01324-JCM-EJY Document 1 Filed 07/17/20 Page 5 of 5



1                                      CERTIFICATE OF SERVICE

2           I hereby certify that on the 17th day of July, 2020, I served a true and correct copy of the

3    foregoing, DEFENDANT WALMART INC.’S PETITION FOR REMOVAL OF CIVIL

4    ACTION, as follows:

5              By facsimile addressed to the following counsel of record, at the address listed below:

6              By placing same to be deposited for mailing in the United States Mail, in a sealed envelope

7    upon which first class postage was prepaid in Las Vegas, Nevada;

8              By Hand Delivery (ROC); and/or

9              By Electronic Filing/Service Notification to:

10
                 ATTORNEY OF RECORD                           TELEPHONE/FAX                     PARTY
11    BRUCE D. TINGEY, ESQ.                                Phone 702-333-0000                  Plaintiff
      Nevada Bar No. 5151                                  Fax 702-333-0001
12    TINGEY & TINGEY
      2001 W. Charleston Blvd.
13    Las Vegas, Nevada 89102
14

15                                             /s/ Clarissa Reyes

16                      An Employee of PHILLIPS, SPALLAS & ANGSTADT LLC

17

18

19

20

21

22

23

24

25

26
27

28


                                                   -5-
